Citation Nr: 0030028	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-08 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of head 
injury, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1985 to August 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO rating decision that denied an 
increased evaluation for residuals of the veteran's head 
injury (rated 30 percent under Diagnostic Code 8045-8100).  
The veteran submitted a notice of disagreement in September 
1998, and the RO issued a statement of the case in January 
1999.  The veteran submitted a substantive appeal in April 
1999.


FINDING OF FACT

The veteran's headaches due to head injury are manifested 
primarily by daily headache pain and by migraines with 
characteristic-prostrating attacks occurring on an average of 
twice a month for several months; frequent and completely 
prostrating and prolonged attacks are not demonstrated; 
dementia due to head trauma is found, with resulting anxiety 
attacks, however, these result in only mild or transient 
symptoms of occupational or social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
migraines due to head injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Codes 8045, 8100, 4.130, Diagnostic Codes 9304, 
9440 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran was riding as a 
passenger in a motor vehicle that was struck head-on by 
another vehicle in April 1988.  Records show that the veteran 
sustained a closed head injury with subsequent coma for a 
one-month period, and a two-week period of anterograde 
amnesia, plus other injuries.  A report of the service 
Medical Board in April 1989 shows a diagnosis of status-post 
closed head injury, with the only neurologic residual deficit 
being memory deficits (with retentive memory being more 
affected than remote memory).

Records show that the veteran underwent a neurological 
evaluation in September 1989.  The examiner's assessment was 
a closed head injury history and post-traumatic 
encephalopathy, affecting the veteran's memory functions as 
well as emotional lability.

A November 1989 RO rating decision granted service connection 
for status-post closed head injury with organic mental 
disorder, and assigned a 30 percent evaluation under 
Diagnostic Codes 8045-9304, effective from August 1989.

Records show that the veteran underwent a neurological 
evaluation in December 1990.  The examiner noted a gradual 
improvement from the closed head injury and post-traumatic 
encephalopathy, and that subjective complaints of the veteran 
were a minimal memory deficit as well as diplopia.

The veteran underwent a VA examination in January 1991.  He 
was found to have approximately a 30-point drop in his IQ 
with memory loss and definite decreased cognitive powers.

A June 1991 RO rating decision decreased the evaluation for 
status-post closed head injury with organic mental disorder 
from 30 percent to 10 percent, effective from September 1991.

The veteran underwent a VA mental disorders examination in 
August 1993.  The examiner found "no diagnosis" for Axis I 
and Axis II.  The diagnosis on Axis III was status-post 
cerebral contusion with headache and memory loss.

A September 1993 RO rating decision continued the 10 percent 
rating for the veteran's head injury with organic mental 
disorder.

The veteran underwent a VA examination for diseases and 
injuries of the brain in January 1995.  The veteran reported 
frequent and chronic headaches on a daily basis that last a 
few hours.  He also reported problems with short-term memory 
and double vision.  The veteran was diagnosed with status-
post closed head injury with resultant chronic headaches, 
short-term memory loss, and diplopia.

An April 1995 RO rating decision granted service connection 
and a separate rating for diplopia, and increased the 
evaluation for status-post closed head injury with resultant 
frequent headaches, organic mental disorder, and short term 
memory loss from 10 percent to 30 percent, effective from 
November 1994.

VA progress notes in August 1996 show that the veteran was 
diagnosed with mood disorder due to medical condition, 
secondary to head trauma.

VA outpatient notes reflect treatment for migraine headaches 
in March 1998.

VA progress notes in August 1998 reflect that the veteran 
reported having more difficulty with organization than he had 
in the past, that his attention was more erratic, and that he 
had a problem with impaired concentration.
  
An August 1998 RO rating decision continued the 30 percent 
rating for status-post closed head injury with resultant 
frequent headaches, organic mental disorder, and short-term 
memory loss.

The veteran underwent a VA neurological examination in 
October 1998.  The veteran reported chronic head pains, which 
had become more frequent.  He reported that the pains started 
in the back of his neck and preceded migraines.  The veteran 
reported that he usually prevented the migraines by resting 
and sleeping for one-half hour to nearly four hours, and that 
this was occurring three times a day.  He reported that the 
pain would progress to a full-blown migraine at least twice a 
month and would last most of the day.  The veteran also 
reported suffering from memory loss, diplopia, and a spacial 
deficit.

Upon examination, cranial nerves II through XII were intact; 
there were neither gross motor nor sensory deficits.  The 
veteran had normal facility.  There was no nystagmus.  A CT 
scan of the veteran's brain revealed a persistent ventricular 
enlargement involving the third and lateral ventricular 
system, and a remote area of infarction lying anteriorly in 
the right frontal region.  The veteran was diagnosed with 
closed head injury with coma secondary to motor vehicle 
accident.  The veteran was also diagnosed with the following, 
as being secondary to the closed head injury:  Migraine 
cephalalgia; post-concussion syndrome; memory loss; cognitive 
impairment with loss of concentration ability; diplopia, 
progressive; and anxiety disorder.

The veteran underwent a VA mental disorders examination in 
October 1998.  The veteran reported that he was unemployed 
and that he was a full-time university student.  The veteran 
reported that he last worked for 3 days in 1996 and was 
fired, and that he quit a work-study program in February 1998 
because he could not handle the demands of work and school.  
The veteran reported memory problems and difficulty learning 
new physical habits.  He reported learning slowly and 
eventually acquiring the knowledge.  He reported poor 
concentration most of the time and frequent headaches.  The 
veteran reported feeling anxious and sad mostly, and that he 
lived a very structured lifestyle; he reported needing at 
least 8 hours of sleep, or else he would get a severe 
headache.  He reported getting along with teachers well, but 
had no friends.

Upon examination, the veteran was on time for the 
appointment, drove himself, and appeared well-groomed.  His 
behavior was cooperative and pleasant.  His speech was 
coherent, relevant, and well articulated; his thoughts were 
goal-directed, with a tendency to be circumstantial.  He 
denied suicidal or homicidal ideas, and denied audiovisual 
hallucinations.  He did report some visual misperceptions.  
The veteran reported having to invest an inordinate amount of 
time in his studying.  There was no evidence of delusional 
thoughts; affect was full and mood was euthymic.  Cognitive 
functions showed the veteran to be alert and oriented times 
four.  The veteran could remember 2 out of 3 unrelated words.  
He was able to interpret proverbs and similarities with a 
good ability to abstract.  The veteran was diagnosed with a 
mental disorder, not otherwise specified, due to head injury.  
The examiner assigned a GAF (Global Assessment of 
Functioning) score of 68, indicative of some mild symptoms 
(e.g., depressed mood) or some difficulty in social or school 
functioning.

VA outpatient records in April 1999 show treatment for 
chronic headaches, secondary to motor vehicle accident in 
1988.

A CT scan of the veteran's head in May 1999 showed bilateral 
ventricular enlargement and an area of infarction in the 
right frontal region.

Statements of the veteran in the claims folder are to the 
effect that his current rating does not adequately reflect 
the severity of residuals of his head injury.

The Board also notes that all of the veteran's vocational 
rehabilitation records are attached to his claims file and 
they have been reviewed as part of the claims file.

II.  Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's requests for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities, which comprises 
Part 4 of title 38 of the Code of Federal Regulations.  The 
determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Service connection is currently in effect for status-post 
closed head injury with resultant frequent headaches, organic 
mental disorder, and short-term memory loss under Diagnostic 
Code 8045-8100, which contemplates brain disease due to 
trauma.  Purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated Diagnostic Code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(1999).

In this case, the evidence reflects that the veteran reports 
daily headache pain as a residual of head injury.  Pain may 
provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the veteran's statements to the 
effect that he has functional impairment from headache pain 
and migraines that interfere with his ability to work and 
study.  38 C.F.R. § 4.10.

Primarily, the veteran's disability consists of chronic 
headaches and migraines, recognized as symptomatic of brain 
trauma under Diagnostic Code 8045, which generally allows a 
rating of 10 percent and no more under Diagnostic Code 9304.  
As noted above, a rating in excess of 10 percent is assigned 
under Diagnostic Code 8045 when there is a showing of multi-
infarct dementia from brain trauma.  As demonstrated by the 
evidence of record, that requirement has been met.

Diagnostic Code 8100 contemplates migraines.  A 
noncompensable evaluation is warranted for migraine headaches 
with attacks less often than the frequency of attacks 
required for a 10 percent rating.  A 10 percent evaluation 
for migraine headaches requires characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  A 30 percent evaluation for migraine headaches 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 50 
percent evaluation requires very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

In this case, the evidence does show that the veteran has 
daily headaches, which progress to full-blown migraines at 
least twice a month.  The current 30 percent rating for 
residuals of the veteran's head injury was assigned for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
The evidence of record does not suggest that the veteran's 
migraines are of such frequency to be considered completely 
prostrating and prolonged attacks as required for a 50 
percent rating under Diagnostic Code 8100.  Overall, the 
Board finds that the veteran's headaches do not involve 
"completely prostrating and prolonged attacks" that are 
"productive of severe economic inadaptability."  Here, the 
medical evidence does not indicate such a severity of 
symptoms.  Thus an increased evaluation is not warranted 
under Diagnostic Code 8100.

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees.  Such 
circumstances are neither shown nor alleged.

The record also shows that the veteran was diagnosed in 
October 1998 with an anxiety disorder, not otherwise 
specified, secondary to his closed head injury.  The evidence 
reflected mild symptomatology of a mental disorder, and the 
RO found that a higher evaluation under Diagnostic Code 9400 
for rating mental disorders was not warranted.

The Board notes that the evaluation of the same disability or 
the same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  The assignment of more than one 
rating for the same disability constitutes impermissible 
"pyramiding" of benefits.  See Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).

The Board has also considered the possibility of an increased 
evaluation being warranted under 38 C.F.R. § 4.130, 
Diagnostic Code 9400, 9440, which provide the following for a 
generalized anxiety disorder:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Codes 9400, 9440 (1999).

The Board is in agreement with the conclusion of the RO that 
the evidence reflected mild symptomatology of a mental 
disorder.  The criteria necessary for an increased evaluation 
under the Diagnostic Codes for mental disorders are simply 
not met.  The Board finds that a higher evaluation under 
Diagnostic Code 9400 for rating mental disorders is not 
warranted.

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 4.3, but we do not 
find the evidence is of such approximate balance as to 
warrant its application.  We find the preponderance of the 
evidence is against the veteran's claim.


ORDER

An increased rating, greater than 30 percent, for the 
veteran's residuals of head injury is denied.


		
	B. Lemoine 
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



